Citation Nr: 0100031	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:    To be determined


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 1967 
and from January 1968 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 Special Apportionment decision of 
the Montgomery, Alabama Regional Office (RO), which denied 
the appellant's claim for apportionment of the veteran's VA 
compensation benefits.  The appellant requested and was 
scheduled for a hearing at the RO in December 1999.  The 
appellant did not appear for the hearing.

In a July 1999 statement, the appellant appears to raise the 
issue of apportionment of the veteran's VA compensation 
benefits on behalf of the children of the veteran in her 
custody.  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a decision, notice of disagreement, statement of the 
case, and substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should determine whether this claim has been addressed.
 

REMAND

The Board notes that although the veteran was apprised that 
the appellant had filed a claim for apportionment of his VA 
compensation benefits and that this claim had been denied, 
the veteran was not provided with a statement of the case or 
a copy of the appellant's substantive appeal as required 
under 38 U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. 
§§ 19.101, 19.102 (2000).

Additionally, in a December 1999 letter, the RO stated that 
the appellant was represented by the State Department of 
Veterans Affairs.  However, a VA Form 21-22, appointment of 
representation for the appellant is not record.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran and his representative 
should be provided with a copy of the 
August 1999 statement of the case and a 
copy of the appellant's September 1999 
substantive appeal in accordance with 38 
U.S.C.A. § 7105A(b) and 38 C.F.R. 
§§ 19.101, 19.102.  They should also be 
afforded the appropriate period to 
respond.

2.  The RO should contact the appellant 
and determine whether she has 
representation.  If so, the appellant 
should submit a VA 21-22.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


